EXHIBIT 10.41

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE is made as of the 22nd day of September, 2000,
between TRANSWESTERN WESTCHASE III, L.P. (“Lessor”) and EpicEdge, Inc., f/k/a
DESIGN AUTOMATION SYSTEMS, INC. (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, Lessor’s predecessor-in-interest and Lessee are parties to that certain
Office Lease Agreement dated December 1, 1995, as amendment by that certain
First Amendment of Lease dated June 10, 1998 (the lease, as heretofore amended,
is hereinafter referred to as the “Lease”), which Lease demised to Lessee
certain premises described as Suites 370, 485 and 400 which currently contains
approximately 7,603 square feet of Net Rentable Area in the aggregate (the
“Premises”) located on the third and fourth floors of the building commonly
known as the Westchase III Office Building located in Houston, Texas (the
“Building”); and

 

WHEREAS, Lessor and Lessee desire to extend the term of the Lease, reduce the
size of the Premises and to modify certain provisions of the Lease as
hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Lease is hereby amended as follows:

 

1.             DEFINED TERMS.  All capitalized terms used herein shall have the
same meaning as ascribed to them in the Lease, unless otherwise defined herein.

 

2.             EXTENDED TERM/NON-RENEWAL.  The Term of the Lease is hereby
extended from the period commencing December 1, 2000 and continuing through
midnight on November 30, 2005 (the “Ending Date”).  Notwithstanding the
foregoing to the contrary, the term of the Lease with respect to Suites 400 and
485 shall expire on November 30, 2000.  Lessee shall remain liable for all
Monthly Base Rent, Additional Rent and all other sums due under the Lease with
respect to Suites 400 and 485 up to and including the date the Lease with
respect to such space expires even though billings for such may occur subsequent
to such expiration.  As of the date hereof, the Premises contains approximately
7,603 square feet of Rentable Area.  As of December 1, 2000, the Premises shall
contain approximately 4,270 square feet of Net Rentable Area for all purposes
under the Lease and all references to Premises shall exclude Suites 400 and 485.

 

3.             MONTHLY BASE RENT.  Effective December 1, 2000, Lessee shall pay
a monthly base rent for the Premises (excluding Suites 400 and 485) in the
following amounts, payable in monthly installments in accordance with the Lease:

 

Period

 

Annual Base Rent

 

Monthly Base Rent

 

12/01/00 – 11/30/02

 

$

75,792.50

 

$

6,316.04

 

12/01/02 – 11/30/03

 

$

77,927.50

 

$

6,493.96

 

12/01/03 – 11/30/05

 

$

80,062.50

 

$

6,671.88

 

 

--------------------------------------------------------------------------------


 

4.             LESSEE’S PROPORTIONATE SHARE.  Effective as December 1, 2000,
Lessee’s Proportionate Share for the then existing Premises (consisting of Suite
370) shall be equal to 2.61%, subject to adjustment as provided in the Lease.

 

5.             BASIC COSTS AMOUNT.  Commencing on December 1, 2000 and
continuing through the Ending Date, Lessee shall pay the amount by which Basic
Costs exceed the Initial Basic Costs in accordance with the terms of the Lease
except that during such period, the “Initial Basic Costs,” as defined in Section
1(g) and 8 of the Lease, shall be equal to the actual Basic Costs for the
calendar year 2000.

 

6.             PARKING.  Commencing on December 1, 2000 and continuing through
the Ending Date, Lessee shall be entitled to use a total of ten (10) unreserved
parking spaces at no charge, leaving the number of reserved parking spaces
unchanged at four (4) at a cost of $50.00 per space, per month, plus all
applicable taxes.  Lessee’s use of such spaces shall be subject to and in
accordance with the Lease.

 

7.             CONDITION OF THE PREMISES.  Lessee is currently in possession of
the Premises and agrees that except for the terms and conditions contained in
the Work Letter Agreement attached hereto as Exhibit B and by this reference
made a part hereof, (i) to accept possession of the Premises in the condition
existing on the date hereof “as is”, (ii) that neither Lessor nor Lessor’s
agents has made any representations or warranties with respect to the Premises
or the Building except as expressly set forth herein, and (iii) Lessor has no
obligation to perform any work, supply any materials, incur any expense or make
any alterations or improvements to the Premises.

 

8.             BINDING EFFECT.  The Lease, as amended hereby, shall continue in
full force and effect, subject to the terms and provisions thereof.  In the
event of any conflict between the terms of the Lease and the terms of this
Agreement, the terms of this Agreement shall control.  This Agreement shall be
binding upon and inure to the benefit of Lessor, Lessee and their respective
successors and permitted assigns.

 

9.             ESTOPPEL.  Lessee hereby acknowledges that as of the date hereof,
Lessee has no claims arising under the Lease against Lessor, its agents or
beneficiaries, or any one or more of the foregoing, and that Lessee knows of no
default or failure on the part of Lessor to keep or perform any covenant,
condition or undertaking to be kept or performed by Lessor under the Lease.

 

10.           REAL ESTATE BROKERS.  Lessor has retained Transwestern Commercial
Services (“Lessor’s Agent”) as leasing agent in connection with this Agreement. 
Lessor will be solely responsible for any fee that may be payable to Lessor’s
Agent, such fee to be paid in accordance with separate written agreements.  Each
of Lessor and Lessee represents and warrants to the other that it has not dealt
with any broker in connection with this Agreement other than Lessor’s Agent and
that, to the best of its knowledge and belief, no other broker, finder or like
entity procured or negotiated this Agreement or is entitled to any fee or
commission in connection herewith.  The execution and delivery of this Agreement
by each party shall be conclusive evidence that each party has relied upon the
foregoing representations and warranties.  Each of Lessor and Lessee shall
indemnify, defend, protect and hold the other party harmless from and against
any and all costs, expenses, claims and liabilities (including reasonable
attorneys’ fees and disbursements) which the indemnified party may incur by

 

2

--------------------------------------------------------------------------------


 

reason of any claim of or liability to any broker, finder or like agent (other
than Lessor’s Agent) arising out of any dealings claims to have occurred between
the indemnifying party and the claimant in connection with this Agreement and/or
the above representation being false.  The provisions of this Section 10 shall
survive the expiration or earlier termination of the term of the Lease.

 

11.           SUBMISSION.  Submission of this Agreement by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this Agreement unless and until this
Agreement is fully signed and delivered by Lessor and Lessee.

 

12.           EXCULPATION.  The liability of Lessor for Lessor’s obligations
under the Lease, as amended by this Agreement (the “Amended Lease”), shall be
limited to Lessor’s interest in the Building and the land thereunder and Lessee
shall not look to any other property or assets of Lessor or the property or
assets of any partner, shareholder, director, officer, principal, employee or
agent, directly and indirectly, of Lessor (collectively, the “Parties”) in
seeking either to enforce Lessor’s obligations under the Amended Lease or to
satisfy a judgment for Lessor’s failure to perform such obligations; and none of
the Parties shall be personally liable for the performance of Lessor’s
obligations under the Amended Lease.

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to Lease to be
executed as of the date first above written.

 

 

 

LESSOR:

 

 

 

 

 

 

 

TRANSWESTERN WESTCHASE III, L.P.

 

 

 

 

 

 

By:

Transwestern Investment Company, L.L.C.,

 

 

 

its authorized agent

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Its: Authorized Signer

 

 

 

 

 

LESSEE: EpicEdge, Inc., f/k/a DESIGN

 

 

 

AUTOMATION SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Its:

VP of Operations

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[Intentionally omitted]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

WORK LETTER AGREEMENT

 

This Work Letter Agreement supplements and is hereby incorporated into that
certain lease (hereinafter referred to as the “Lease”) dated and executed
concurrently herewith by and between TRANSWESTERN WESTCHASE III, L.P. (“Lessor”)
and EpicEdge, Inc. f/k/a DESIGN AUTOMATION SYSTEMS, INC. (“Lessee”) with the
terms defined in the Lease to have the same definition where used herein.

 

1.             The Premises is leased to Lessee in its “AS IS” condition and
this Work Letter Agreement is intended to set forth the obligations of Lessor
and Lessee with respect to the preparation of the Premises for Lessee’s
continued occupancy thereof.  All improvements described in this Work Letter
Agreement to be constructed in and upon the Premises are hereinafter referred to
as the “Lessee Improvements.”  It is agreed that construction of the Lessee
Improvements will be completed in accordance with the procedures set forth in
this Work Letter Agreement.

 

2.             Lessee shall devote such time in consultation with Lessor or
Lessor’s agent as may be required to provide all necessary information to Lessor
or Lessor’s agent as Lessor deems necessary in order to enable Lessor to
complete, and obtain Lessee’s written approval of, the final layout, drawings,
and plans for the Premises.  If Lessee fails to furnish any such information, or
fails to approve layout, drawings, or plans within five (5) business days after
written request, Lessor may, at its election, be disscharged of its obligations
under this Work Letter Agreement, but the same shall not affect or diminish
Lessee’s duties and obligations set forth in the Lease, and Lessee agrees to pay
on demand all costs and expenses and increased unit prices incurred by Lessor on
account of Lessee’s failure to furnish such information and approved drawings
within such prescribed times.  All of Lessee’s plans and specifications shall be
subject to Lessor’s consent, the granting or denial of which shall be in
Lessor’s sole discretion.

 

3.             Space planning and construction drawings and, when deemed
necessary by Lessor, engineering drawings, shall be prepared by Lessor’s
architect.  Unless otherwise provided in Exhibit “B-2”, Lessee shall pay for
additional space planning services beyond those specified above, for Lessor’s
standard construction and engineering drawings covering Lessor’s Building
Standard materials as defined in Exhibit “B-1”, and for any non-standard
construction and engineering drawings, or any additional costs for drawings
occasioned by special installation other than Building Standard.  Lessee may pay
for such services out of the Allowance, if any, provided in Exhibit “B-2”. 
Lessee shall furthermore be responsible for the design, function and maintenance
of all special improvements, whether installed by Lessor at Lessee’s request or
installed by Lessee with Lessor’s prior written approval.  Lessee shall use the
Building Standard materials unless other materials are expressly approved in
writing by Lessor.

 

4.             Prior to commencing any construction of Lessee Improvements,
Lessor shall submit to Lessee a written estimate setting forth the anticipated
cost of the Lessee Improvements (excluding any costs which may be specified
herein or in Exhibit “B-2” as being borne by Lessor), including but not limited
to labor and materials, contractor’s fees (including Lessor’s construction
management fee in the

 

B-1

--------------------------------------------------------------------------------


 

amount of 5% of the total cost of Lessee Improvements), permit fees, space
planning, initial space planning drawings (to include one revision),
construction, and engineering drawing costs.  Within five (5) business days
thereafter, Lessee shall either notify Lessor in writing of its approval of the
cost estimate, or specify its objections thereto and desired changes to the
proposed Lessee Improvements.  In the event Lessee notifies Lessor of such
objections and desired changes, Lessee shall work with Lessor to reach
acceptable plans and cost estimate; provided, however, if Lessee fails to give
written approval of a cost estimate within ten (10) business days following
delivery to Lessee of the original cost estimate, Lessee shall be chargeable
with one day of delay for each day thereafter until Lessee provides to Lessor in
writing its approval of a cost estimate.

 

5.             In the event Lessor’s estimate and/or the actual cost of
construction shall exceed the Allowance (as defined in Exhibit “B-2” attached
hereto), if any (such amounts exceeding the Allowance being herein referred to
as the “Excess Costs”), Lessee shall pay to Lessor such Excess Costs as follows:

 

(a)           Lessee shall deliver to Lessor, with its approval of the Lessor’s
estimate, and in any event prior to commencement of construction, an amount
equal to fifty percent (50%) of the Excess Costs as then estimated by Lessor.

 

(b)           After substantial completion of the Lessee Improvements, but prior
to occupancy of the Premises by Lessee, Lessee shall pay to Lessor on demand an
amount which when added to the initial payment described in subparagraph (a)
above equals ninety percent (90%) of the Excess Costs as then estimated by
Lessor.

 

(c)           As soon as the final accounting can be prepared and submitted to
Lessee, Lessee shall pay on demand to Lessor the entire balance of the Excess
Costs based upon the actual cost of construction.

 

The statements of costs submitted to Lessor by Lessor’s contractors shall be
conclusive for purposes of determining the actual cost of the items described
therein.  The amounts payable hereunder constitute other rent payable pursuant
to the Lease, and the failure to timely pay same constitutes an event of default
under the Lease.

 

If Lessee shall request any change, addition or alteration in the working
drawings, after approval by Lessor and Lessee, Lessor shall have such working
drawings prepared, and Lessee shall promptly reimburse Lessor for the cost
thereof.  Promptly upon completion of the revisions, Lessor shall notify Lessee
in writing of the cost which will be chargeable to Lessee by reason of such
change, addition or deletion.  Lessee shall, within three (3) business days
thereafter, notify Lessor in writing whether it desires to proceed with such
change, addition or deletion.  In the absence of such written authorization,
Lessor shall have the option to continue work on the Premises disregarding the
requested change, addition or alteration, or Lessor may elect to discontinue
work on the Premises, in which event Lessee shall be chargeable with a delay in
completion of the Premises resulting therefrom.  In the event such revisions
result in a higher estimate of the cost of construction, Lessee shall pay to
Lessor an amount sufficient to provide Lessor with the above-described fifty
percent (50%) (or if applicable ninety percent (90%)) payment toward Excess
Costs.

 

B-2

--------------------------------------------------------------------------------


 

Following approval of the plans and the payment by Lessee of the required
portion of the Excess Costs, if any, Lessor shall cause the Lessee Improvements
to be constructed in accordance with the approved plans.  Unless otherwise
specifically provided in the approved plans, all material used in the
construction of the Lessee’s Improvements shall be of such quality as determined
by Lessor’s architect.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

 

1.  The Building Standard (herein so called) materials are the following:

 

A.     FLOORING:

Grade and quality of carpeting to be selected by Lessor, with color to be
selected by Lessee from those offered by Lessor.

 

B.      WINDOW COVERING:

At Lessor’s option, miniblinds or drapes in Lessor’s uniform color.

 

C.      CEILING:

Acoustical tiles - Grid system.

 

D.      PARTITIONS:

Sheetrock partitions with tape, bed, texture and paint finish,

 

E.      DOORS:

Solid core door with metal frame and hardware.

 

F.      LIGHT SWITHCES:

Single pole light switches.

 

G.      TELEPHONE FACILITIES:

Standard unwired telephone outlets (ring and string) mounted on partitions. 
Lessee must make timely arrangements for telephone installation and is
responsible for all charges related to such installation.

 

H.      LIGHT FIXTURES:

Recessed fluorescent lighting fixtures.

 

B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT “B-2”

 

Lessor agrees to provide Lessee an allowance (the “Allowance”) of $7.00 per
square foot of Net Rentable Area in the Premises (which for purposes hereof is
agreed will be 4,270 square feet as of December 1, 2000), being the total sum of
$29,890.00 toward the cost of the Lessee Improvements.  Lessee shall not be
entitled to any credit for any amount not applied to the cost of the Lessee
Improvements.  In the event the Allowance shall not be sufficient to complete
the improvements contemplated by the approved plans, Lessee shall pay the Excess
Costs as prescribed in Exhibit “B”.

 

B-2-1

--------------------------------------------------------------------------------